Citation Nr: 1506780	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2015, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As discussed in further detail below, the Board is reopening the claim for service connection because new and material evidence has been received; however, as further development is needed prior to adjudication, the reopened claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2008 rating decision, the RO denied the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  In a letter dated December 2008, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the November 2008 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision that denied service connection for a psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the Veteran previously filed a claim of service connection for a psychiatric disorder, to include PTSD, which was denied in a November 2008 rating decision.  The RO determined that his claimed stressors were unable to be verified, and as such, service connection could not be granted.  See November 2008 Rating Decision.  He was notified of the decision by way of letter mailed December 2008.  The denial became final because he did not submit a notice of disagreement within one year of the decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  38 U.S.C.A. §§ 7104, 7105(b), (c); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.200-20.202, 20.302(a), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board acknowledges that during the pendency of the appeal the RO reopened the Veteran's claim of entitlement to service connection, but continued the denial of the claim on the merits.  See May 2010 Rating Decision.  Despite the RO's determination, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened.  In December 2009, the Veteran submitted a written statement in support of his claim for service connection for PTSD providing additional details concerning his claimed stressors, including the approximately date the events took place, and a more detailed description of what occurred.  See December 2009 VA Form 21-0781.  Additionally, he provided testimony concerning his stressors at a hearing in March 2010, at which point he identified a personal assault as one of his stressors.  See March 2010 Hearing Tr. at 3-6, 11 & 14-15.  He was also afforded a VA examination in January 2011, and the findings and conclusions of this examination were added to the record.  This evidence is new and material because it was not previously submitted to the RO and relates to a prior unestablished fact necessary to substantiate the claim, i.e. the occurrence of an in-service stressor.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric condition, to include PTSD, and to this extent, the appeal is granted.  


REMAND

The Veteran claims that his PTSD arises from several stressors that he experienced during service, including two instances in which he was physically assaulted.  See January 2015 Hearing Tr. at 5 & 8.  A review of the record shows that further development is necessary in connection with his claim, and thus remand is required.

Outstanding VA Records

During his hearing before the Board, the Veteran testified that he is currently being treated for PTSD at the VA Medical Center (VAMC) in Huntington, West Virginia.  He further testified that his treating psychologist diagnosed him as having PTSD, and has also opined that his PTSD is related to stressors he experienced during his military service.  See January 2015 Hearing Tr. at 4.  These VA treatment records have not been obtained or associated with the claims file.  On remand, the AOJ should obtain all outstanding records from the Huntington VAMC concerning the Veteran's treatment for PTSD and/or any other psychiatric disorder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Missing STRs

Additionally, the Board notes that the Veteran's service treatment records (STRs) show that during service he complained of "personal problems," including having difficulty sleeping and adapting to the military.  See May to August 1970 STRs.  The records show that he received psychiatric treatment or counseling a few times during service in June 1970; however, the records from these consultations are not among his STRs.  See June 1970 STRs.  According to the VA Adjudication Manual, in-service mental health treatment records may not be stored with the traditional STRs.  See M21-1MRIV.ii.1.D.14.a.  On remand, attempts to obtain these in-service psychiatric records should be made.

Stressor Verification Attempts

Remand is also necessary so that additionally attempts to corroborate the Veteran's in-service stressors can be made.  The Veteran claims, in part, that his PTSD is related to a riot that occurred in or around December 1969 at or near the Kadena Air Base in Okinawa, Japan.  Although the Veteran provided the RO with a description of the event, the location where he was stationed and month and year during which he believes the riot occurred, this information was not forwarded to the Joint Service Records Research Center (JSRRC) for a search of its records in an attempt to verify the stressor.  See M21-1MRIV.ii.1.D.14.f.  On remand, the information provided by the Veteran should be forwarded to the JSRRC in an attempt to verify the Veteran's reported stressor.

Notification for Claims Involving Personal Assault

As noted above, two of the in-service stressors the Veteran has described include instances in which he was physically assaulted.   See January 2015 Hearing Tr. at 5 & 8.  The Board notes that there are special rules regarding claims involving PTSD based upon personal assault.  See 38 C.F.R. § 3.304(f)(5).  First, when a veteran's claim is based, at least in part, on a reported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Here, the notification letters sent to the Veteran in connection with his PTSD claim did not specifically discuss evidence that may be submitted in support of claims of PTSD based upon personal assault.  Thus, on remand, the Veteran should be provided with additional notification and opportunity to provide information regarding the reported in-service assault.

New VA Examination

The Veteran was provided with a VA examination in January 2011; however, this examination did not address all of the pertinent evidence of record.  As discussed above, the Veteran's STRs indicate that he reported having difficulty sleeping and other mental health symptoms during service.  See May to August 1970 STRs.  These records further suggest that the Veteran was having difficulty adjusting and was using drugs and/or alcohol during this time.  See id.  His June 1970 STRs show that he received psychiatric treatment during service.  See June 1970 STRs.  This history was not addressed in the January 2011 VA examination report.  Consequently, a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, as noted above, the Veteran has been receiving treatment for PTSD from the Huntington VAMC.  On remand, the examiner should review and consider any new VAMC medical records associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his psychiatric disabilities, including PTSD.   

2.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).
 
3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the events he reported occurred while on active duty and of any psychiatric symptoms in and since service. The Veteran should be provided an appropriate amount of time to submit this lay evidence.
 
4.  Obtain all records concerning the Veteran's treatment for psychiatric symptoms during service.  Document all attempts to obtain such documents in the file.  

5.  Forward all information provided by the Veteran concerning his claimed in-service stressors to the JSRRC and request that it attempt to corroborate them.  If additional information is necessary to attempt to verify his stressors, request this additional information from the Veteran.

6.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present. The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

A diagnosis of PTSD must be ruled in or excluded.

If the examiner diagnoses the Veteran as having an acquired psychiatric disorder other than PTSD, the examiner must opine as to whether it is at least as likely as not that the condition is had its onset during service, or is related to service or any event that occurred during service (to include the Veteran's reported personal assaults).

In offering each of these opinions, the examiner must acknowledge and discuss the Veteran's competent lay statements, as well as his STRs reflecting psychiatric complaints and treatment during service and his post-service mental health records.

If the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
7. Then readjudicate the service connection claim. If the benefit sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


